Exhibit 10.2

 



February 13, 2019

 

Mr. Kenneth Piña 

627 Vassar Road 

Wayne, PA 19087

 

Dear Ken:

 

As an executive officer of Pernix Therapeutics, LLC. (the “Company”), you are
one of a core group of the Company’s key management employees. To encourage and
reward your continued loyalty and dedication to the Company through the
remainder of 2019, our Board of Directors has approved a special one-time cash
bonus payment payable to you subject to the conditions outlined below (the
“Special Bonus”).

 

The amount of your Special Bonus is $250,000.00, which is an amount equal to
69.4% of your present annual base salary. The Special Bonus will be payable in a
single lump sum immediately on the date of this letter and will offset any
potential bonus payments that you would otherwise receive from the Company for
the 2018 fiscal year.

 

If you are terminated by the Company for Cause1 or if you resign from your
employment with the Company without Good Reason2 prior to December 31,

  

 

 

 ____________________

 



1 For these purposes, “Cause” means the unanimous determination by the Board of
Directors, after written notice to you, a reasonable opportunity to cure (if
capable of being cured) and the opportunity to be heard, that one or more of the
following events has occurred: (i) your willful failure to perform your material
duties with the Company; (ii) any willful failure to follow lawful instructions
of the Board of Directors; (iii) any material violation of the material policies
of the Company as set forth in a written code of conduct or similar document;
(iv) any act of gross negligence, fraud or willful misconduct by you that is
materially injuring the interest, business or reputation of the Company, or any
of its parents, subsidiaries or affiliates; (v) your indictment for any felony
or any crime involving moral turpitude; (vi) any misappropriation or
embezzlement of the property of the Company, or any of its parents, subsidiaries
or affiliates; or (vii) any material breach by you of this letter agreement.

 

2 For these purposes, “Good Reason” means the occurrence of any of following
events or conditions unless you have expressly consented in writing thereto or
unless the event is remedied by the Company after receiving notice thereof from
you: (i) removal from your position as Senior Vice President, Chief Legal &
Compliance Officer and Corporate Secretary of the Company; (ii) material
reduction of your duties or responsibilities or the assignment of duties
materially inconsistent with your position as Senior Vice President, Chief Legal
& Compliance Officer and Corporate Secretary; (iii) a material reduction of your
then-current base salary; (iv) the Company requiring you to be based at a
location more than forty (40) miles from your existing location; or (v) any
material breach of this letter agreement by the Company; in all cases after
notice is provided by you to the Company within ninety (90) days after the
initial existence of any such condition that the condition constitutes Good
Reason and the Company fails to cure such situation within thirty (30) days
after said notice.

 







 

 

2019, you will promptly pay to the Company an amount equal to the after-tax
value of 100% of the Special Bonus.

 

In addition, notwithstanding anything to the contrary in this letter agreement,
if a substantial portion of the assets of the Company are transferred to one or
more acquirers and your employment is terminated without cause in connection
with such transfer, you will not be required to repay your Special bonus if (a)
you are not offered employment by such acquirer on terms substantially similar
to your current position with the Company or (b) you accept an offer of
employment extended by such acquirer.



 

This letter agreement and your entitlement to the Special Bonus will be
effective only if you sign and return this letter agreement to me by the close
of business today. By signing and returning this letter agreement you agree to
the terms of this letter agreement and acknowledge and agree that:

 

(1) This letter agreement and the payment of the Special Bonus will be governed
solely by the laws of the State of Delaware, without reference to principles of
conflict of law or the laws of any other state. Any dispute regarding payment of
the Special Bonus shall be adjudicated solely by the State or Federal courts
sitting in the State of Delaware;

 

(2) You will remain an “at-will” employee, nothing in this letter agreement
guaranties your continued employment and you or the Company may terminate your
employment relationship at any time for any reason; and

 

(3) This letter agreement contains the entire understanding between you and the
Company with respect to the matters addressed in this letter agreement and the
terms of this letter agreement may not be modified, except by a written
amendment signed by you and the Company.

 

If the terms of this letter agreement are acceptable to you, please indicate
your acceptance by signing below and returning the signed copy to Chis Bordiuk,
Vice President of Human Resources.

 

Very truly yours,

 

  /s/ John Sedor

John Sedor 

Chief Executive Officer 


ACCEPTED AND AGREED:

 

  /s/ Kenneth R. Piña             

Kenneth R. Piña 

 



 

 

